    Case 2:20-cv-00048-LGW-BWC Document 15 Filed 06/17/20 Page 1 of 3

                                                                                       FILED
                                                                            John E. Triplett, Acting Clerk
                                                                             United States District Court


                In the United States District Court                      By CAsbell at 4:38 pm, Jun 17, 2020




                for the Southern District of Georgia
                        Brunswick Division

    WILLIE BARTHEL MURPHY EL,

         Plaintiff,
                                                       No. 220—CV-048
         v.

    CHRYSLER CAPITAL; AND MICHAEL
    MANLEY,

         Defendants.

                                         ORDER

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal

wherein Plaintiff appears to indicate that he wishes to dismiss

this case without prejudice.             Dkt. No. 13.    The dismissal, in its

entirety, states:

        COMES NOW the Plaintiff, Willie Barthel Murphy El, in
        the above-styled action and hereby voluntarily dismisses
        the Lawsuit from the action pursuant to O.C.G.A.
        § 9-11-41, and retaining the Administrative Process in
        the above action, for Summary Judgment. 1

At first blush, it appears that Plaintiff intends to dismiss this

action        without   prejudice   in    order   to   pursue   an   unidentified

alternative dispute resolution process. On the same date Plaintiff

filed his voluntary dismissal, however, he also filed a brief in



1 Plaintiff incorrectly cites to O.C.G.A. § 9-11-41, the statute governing the
dismissal of state actions in Georgia.     The appropriate authority for the
dismissal of federal actions is Federal Rule of Civil Procedure 41.
 Case 2:20-cv-00048-LGW-BWC Document 15 Filed 06/17/20 Page 2 of 3



opposition    to    Defendant   Chrysler   Capital’s    pending    motion    to

dismiss.     See Dkt. Nos. 4, 12.    In that brief, Plaintiff does not

dispute the merits of Defendant Chrysler Capital’s motion, but he

does state that he “opposes” it.

     Plaintiff has been proceeding without counsel.             As such, the

Court must liberally construe his filings.             Erickson v. Pardus,

551 U.S. 89, 94 (2007).          Though it appears to the Court that

Plaintiff intends to dismiss this action without prejudice, should

that not be Plaintiff’s intent, the Court will give Plaintiff an

opportunity    to    clarify.     Accordingly,   the    Court     ORDERS    the

following:

     1. If Plaintiff does not intend to dismiss this action, or if

       he intends to dismiss only one of the two named Defendants,

       he must file, within fourteen (14) days of the date of this

       Order, a notice clearly explaining his intentions.

     2. Should      Defendants    object    to   Plaintiff’s       voluntary

       dismissal, they must do so within fourteen (14) days of

       the date of this Order.

     3. If    neither   Plaintiff   nor    Defendants   file    anything     in

       response to this Order within the time permitted, the Court

       will dismiss this action without prejudice.




                                     2
Case 2:20-cv-00048-LGW-BWC Document 15 Filed 06/17/20 Page 3 of 3



   SO ORDERED, this 17th day of June, 2020.




                                                               _
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                  3
